Case: 13-10414       Date Filed: 12/13/2013   Page: 1 of 2


                                                                    [DO NOT PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                 Nos. 13-10414; 13-10420 1
                                  Non-Argument Calendar
                                ________________________

                      D.C. Docket Nos. 1:11-cr-00301-WHB-LTW-1,
                              1:10-cr-00276-WBH-LTW-1

UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,


                                               versus



JOSEPH DOMENIC FLOWERS,

                                                                    Defendant-Appellant.

                                ________________________

                       Appeals from the United States District Court
                           for the Northern District of Georgia
                              ________________________

                                     (December 13, 2013)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:


1
    These cases were consolidated on appeal.
              Case: 13-10414     Date Filed: 12/13/2013    Page: 2 of 2


      Mary Erickson, counsel for Joseph Flowers, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion is GRANTED, and Flowers’ convictions and

sentences are AFFIRMED.




                                          2